UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7449



ABDIYYAH BEN ALKEBULANYAHH, formerly known as
Tyree Alphonso Roberts,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
THIERRY D. NETTLES, Captain; CHARLES WHITTEN;
LIEUTENANT BUMBCUMB; CORPORAL WILSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:05-cv-02525-MBS)


Submitted:   January 24, 2007          Decided:     February 12, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdiyyah ben Alkebulanyahh, Appellant Pro Se.   Andrew Frederick
Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Abdiyyah ben Alkebulanyahh, a/k/a Tyree Alphonso Roberts,

appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2000) complaint.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   We further conclude that Alkebulanyahh failed

to allege sufficient facts to demonstrate that excessive force was

used against him.     See Alkebulanyahh v. South Carolina Dep’t of

Corrs., No. 6:05-cv-02525-MBS (D.S.C. Aug. 8, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -